     Case 2:21-ap-01103-ER       Doc 12 Filed 07/15/21 Entered 07/15/21 17:56:52                  Desc
                                  Main Document Page 1 of 2



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney                                  FILED & ENTERED
 3   Chief, Tax Division
     ANGELA N. GILL (SBN 260928)
 4      Assistant United States Attorneys                                     JUL 15 2021
        Federal Building, Suite 7211
 5      300 North Los Angeles Street                                     CLERK U.S. BANKRUPTCY COURT
        Los Angeles, California 90012                                    Central District of California
                                                                         BY gonzalez DEPUTY CLERK
 6      Telephone: (213) 393-5325
        Facsimile: (213) 894-0115
 7      E-mail: angela.gill@usdoj.gov

 8
     Attorneys for United States of America
 9

10                               UNITED STATES BANKRUPTCY COURT

11                                CENTRAL DISTRICT OF CALIFORNIA

12                                          LOS ANGELES DIVISION

13
     In re:                                              Case No. 2:21-bk-11758-ER
14
           BERJ WAROJAN MAKDESIAN                        Chapter 7
15
                   Debtor.                               Adv. No. 2:21-ap-01103-ER
16
                                                         ORDER APPROVING STIPULATION TO
17                                                       EXTEND THE DEADLINE FOR DEFENDANT
     BERJ WAROJAN MAKDESIAN,                             TO FILE AN ANSWER
18
               Plaintiff,                                [No Hearing Required]
19   vs.
20
     THE UNITED STATES OF AMERICA and its
21   agency, INTERNAL REVENUE
     SERVICE,
22
               Defendants.
23

24

25

26

27

28
                                                     1
     Case 2:21-ap-01103-ER          Doc 12 Filed 07/15/21 Entered 07/15/21 17:56:52          Desc
                                     Main Document Page 2 of 2



 1          The Court having read and considered the Stipulation between Debtor/Plaintiff Berj Warojan

 2   Makdesian and Defendant United States of America to Extend the Deadline for Defendant to File an

 3   Answer, and good cause appearing,

 4          IT IS HEREBY ORDERED THAT the deadline by which Defendant must file an answer is

 5   extended to August 30, 2021.

 6                                                   ###

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
          Date: July 15, 2021
24

25

26

27

28

                                                      2
